I concur in the opinion of Judge EVANS. I am well satisfied with the holding that under a charge of misappropriating a credit, the check or draft need not be described with greater particularity than found in this information. The rule applicable in prosecutions for forgery does not apply here.
I am not so well satisfied as to the second point, but am impelled to concur because the defect or ambiguity was not pointed out by defendant at any time prior to the decision of this court. This convinces me that the defendant was not misled or prejudiced in any way by any claimed ambiguity with respect to the ownership of the credit. The information twice affirmatively and positively alleged that such credit was owned by the Utah Poultry Producers Co-operative Association. If defendant had been misled in any respect, undoubtedly his counsel would have urged the matter in brief and argument. As it is the objection was waived. This court has no duty to scrutinize the record in order to discover errors, not called to its attention, on which to base a reversal.